my   12, 1970


Hon. Martin Dies, Jr.                 Opinion No. M-629
Secretary of State
Capitol Building                      Res Authority to pay compensation
Austin, Texas 78711                       to precinct committeemenof
                                          the polltical.partyand com-
                                          pensation for their attendance
                                          at meetings of th8 county ex-
Dear Sir:                                 ecutlve committee.,,
          Your request for an opinion In the above subject matter
asks the following question:
         “I respectfullyrecpaestyour opinion on
    whether the precinct committeemen(precinct
    chairmen) of a p&ltlcal party which holds
    primary electionsmay lawfully be paid from
    the primary fund (assessmentsand filing fees
    of candfdates)any compensationor reimburse-
    ment for expenses for their attendance at
    meetings of the county executive committee
    at which busfness relating to the coRduct of
    the primary elections Is transacted.
          An officer may not claim or receive any money without a
law authorizinghim to do so and clearly fixing the amount to which
he Is entitled. State v. Moore, 57 Tex. 307 (1882); McLennan County
~;~~~~es~   1~~4T~~~~3~~; t:972~r,4~4~~!1~~~! ads
§162, P. 20ke

          In Attorney General’s Opinion 0~7282 (1946), It was held
that members of the county executive committee were not allowed
any fees fotiattending a meeting of said committee.
          In Kaufman v0 Parker, 99 S.W.2d 1074 (Tex.Cfv.App.1936),
the court hela th t the assessmentsand fflfng fees paid by candl-
dates under the a:thorl.tyof Artfcle 3108, Vernon’s Civil Statutes,
(now Article 13.08 of the Election Code) constftutestrust funds
and are to be disbursed only‘as provided by statute, stating:



                             -3011-
Hon. Martin Dies, Jr., Page 2 (M-629)


         "The money when collected and placed In the
    hands of the appellants (the committee)became
    a trust fund, and could only be disbursed and
    paid out as provided by statute; certainly It
    could not be soent br the chairman of the ex-.
    ecutlve commfttee, these appellants (the com-
    mittee), for salaries and services performed
    by the chairman, nor could It be spent for un-
    necessary expenses, but must be spent for pur-
    poses Intended by the statute, and under the
    provisions of the statute authorizing such ex-
    penditures." (Emphasisadded.)
See also Small v. Parker> 119 S.W.2d 609 (Tex.Clv.App.1938,
error dlsm.) and Stevenson v. Sherman, 231 s.w.2d 506 (Tex.Clv.
App. 1950, error ref.).
          We have found no provision In the Texas Election Code
for paying precinct chairmen any compensationor reimbursementof
expenses for attending meetlngs of the county executive committee.
In view of the foregoing authorltfes,you are advised that In the
absence of statutory provisions authorizingsuch payment and
prescrfbfngthe amount to be paid, precinct committeemenof county
executive committeesmay not be pald any compensationand may not
receive any reimbursementof expenses for attendfng meetings of
the county executive conunfttee.
                     SUMMARY
          Precinct committeemenof county executive
     committeesare entitled to nelther compensation
     nor reimbursementof expenses for attending meet-
     ings of the county executive committee.
                             V94   truly y0yi3~




Prepared by John Reeves and William   J. Craig
Assistant Attorneys General
APPROVED:
OPINION COMMITTEE
Kerns Taylor, Chafrman
W. E. Allen, Acting Co-Chafrman

                          -3012-
Hon. Martin Dles, Jr., page 3 (M-629)


James Quick
Alan Minter
Sarah E. Phillips
Jerry Roberts
HEADE F. GRIFFIN
Staff Legal Assistant
                          .'
ALFRED WALKER      '
Executive Asslqtant
NOLA WRITE
First Assistant




                        -3013-